Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Juan Javier Caro, Appellant                           Appeal from the 19th District Court of
                                                      McLennan County, Texas (Tr. Ct. No.
No. 06-17-00187-CR        v.                          2016-757-C1).      Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Juan Javier Caro, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED OCTOBER 17, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk